FILED
                             NOT FOR PUBLICATION                             APR 14 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA NATIVIDAD MOLINA,                          No. 07-71334

               Petitioner,                       Agency No. A075-760-212

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Maria Natividad Molina, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order vacating an immigration

judge’s decision and remanding for further proceedings. We dismiss the petition



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for review.

      We lack jurisdiction to review the BIA’s March 29, 2007, order because it is

not a final order of removal. See 8 U.S.C. § 1252(a)(1), (b)(1); see also Cordes v.

Mukasey, 517 F.3d 1094, 1095 (9th Cir. 2008) (order).

      PETITION FOR REVIEW DISMISSED.




                                          2                                   07-71334